Case: 15-10632      Document: 00513396607         Page: 1    Date Filed: 02/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10632                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 25, 2016
ARON BENJAMIN GOINS,                                                       Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

CITY OF SANSOM PARK; MATTHEW HUDMAN; DOUGLAS HUDMAN; D.
LEE THOMAS; RANDY DRIVER; RON DOUGLAS; GREG HUTSON;
RICHARD CARR; DANNY ROBERTSHAW; LISA MEARS; AMY KROMER;
CHRIS O'BRIEN; JIM BARNETT, SR.; JIM BARNETT, JR.; JAMES
AVERITT,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-365


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Aron Goins’s claims arise out of a dispute with a neighbor who
purportedly encroached on Goins’s recently purchased land. Goins alleges
certain city officials inappropriately attempted to enforce various code
violations concerning that land. Goins asserts federal civil rights claims as


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10632      Document: 00513396607        Page: 2    Date Filed: 02/25/2016



                                     No. 15-10632
well as state law contract and fiduciary duty claims. The city officials filed
motions to dismiss on immunity grounds 1 and Carr filed a motion to dismiss
for failure to state a claim. The district court referred those motions and other
pretrial matters to a magistrate judge.            The magistrate judge issued a
recommendation that the motion to dismiss be granted. After conducting a de
novo review of the portions of the magistrate judge’s findings and
recommendations to which Goins objected, the district court adopted the
magistrate’s recommendation.
      Goins contends that this matter was improperly referred to a magistrate
judge without his consent.         This is frivolous.      Consent is needed for a
magistrate judge to hear a civil case without any review by the district court,
but no consent is needed for a court to refer motions to a magistrate judge when
the magistrate judge’s rulings will be subject to district court review. See 28
U.S.C. § 636(b)(1); Newsome v. E.E.O.C., 301 F.3d 227, 230 (5th Cir. 2002).
      Goins further contends that the magistrate judge should not have stayed
discovery pending its ruling on the motions to dismiss. Such a stay is common
when a court is considering an immunity defense. See Backe v. LeBlanc, 691
F.3d 645, 648 (5th Cir. 2012) (“One of the most salient benefits of qualified
immunity is protection from pretrial discovery, which is costly, time-
consuming, and intrusive.”). The discovery ruling thus was not an abuse of
discretion. Brazos Valley Coal. for Life, Inc. v. City of Bryan, Tex., 421 F.3d
1 The individual city officials Matthew Hudman, Douglas Hudman, D. Lee Thomas,
Randy Driver, Ron Douglas, Greg Hutson, Danny Robertshaw, Lisa Mears, Amy Cromer,
Chris O’Brien, Jim Barnett, Sr., Jim Barnett, Jr., and James Averitt asserted official
immunity as to the state claims and qualified immunity as to the federal claims. The city
attorney and city prosecutor, D. Lee Thomas, asserted absolute prosecutorial immunity, and
the municipal judges, Matthew Hudman and Douglas Hudman, asserted absolute judicial
immunity.
                                            2
     Case: 15-10632       Document: 00513396607          Page: 3     Date Filed: 02/25/2016



                                       No. 15-10632
314, 327 (5th Cir. 2005) (noting that the Court reviews a decision to stay
discovery pending a dispositive motion for abuse of discretion).
       Goins further contends that the district court erred in not allowing him
to amend his complaint for a third time. There is no error in denying leave to
amend if the plaintiff has alleged his “best case.” Bazrowx v. Scott, 136 F.3d
1053, 1054 (5th Cir. 1998). Goins amended his complaint twice and failed to
state any claim upon which relief could be granted. We do not see how Goins
could have pleaded around the immunity defenses. 2 The district court did not
err in denying Goins’s request to amend for a third time.
       AFFIRMED.




       2 Goins claims that Appellee Carr conspired with city officials to prevent him from
receiving necessary permits. While Carr could not assert an immunity defense, Goins’s
claims against him are insufficient to survive dismissal; as the lower court found, Goins failed
to plead a necessary element of his conspiracy claim.
                                               3